DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 12, 2021 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 19-22, 24-28, 30 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 21, 22, 26, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (U.S. Patent Application Number: 2013/0308533) in view Narasimha et al. (U.S. Patent Application Number: 2012/0115485).
Consider claim 19; Murakami discloses a method of wireless communication at a user equipment (UE), comprising: 

5 AFDOCS/24526021.4Application No.: 16/911,272Attorney Docket No.: 030284.18529/192544receiving a first paging message in the first conflict avoidance PO from the base station in a first DRX cycle (par. 111, 123).
Murakami discloses the claimed invention except: determining the first conflict avoidance PO based at least in part on the first PF offset included in the one or more modified parameters.
In an analogous art Narasimha discloses determining the first conflict avoidance PO based at least in part on the first PF offset included in the one or more modified parameters (par. 72-73).
It is an object of Murakami’s invention to provide a method of wireless communication between a radio base station and a terminal apparatus. It is an object of Narasimha’s invention to provide a method of interference management in a wireless communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murakami by including a PF offset, as taught by Narasimha, for the purpose of effectively managing services in a telecommunication system.
claim 21, as applied in claim 19; Narasimha discloses the first paging message is received in the first conflict avoidance PO based on the first PF offset (par. 72-73).
Consider claim 22, as applied in claim 19; Narasimha discloses the set of PF offsets are each separated by a pseudo-randomly selected number of radio frames, and wherein the pseudo- randomly selected number of radio frames is a prime number [this is not a function performed by the UE, in other words, the UE does not separate the set of PF offsets. Therefore, this is a nonfunctional descriptive limitation that does not carry patentable weight. It is data that is received from the base station (par. 72-73). See MPEP § 2111.04 and 2111.05.]
Consider claim 26, as applied in claim 19; Narasimha discloses the one or more modified parameters include at least a first dynamic paging frame (PF) offset dynamically shifted from a default PF offset, and wherein the first paging message is received in the first conflict avoidance PO based on the first PF offset that is dynamically shifted, and wherein the first PF offset is dynamically shifted based on at least one of a system frame number (SFN), a length of the first DRX cycle, an identity of the UE, a shortest DRX cycle length, a cell identity, or any combination thereof [this is not a function performed by the UE, in other words, the UE does not dynamically shift a PF offset from a default PF offset. Therefore, this is a nonfunctional descriptive limitation that does not carry patentable weight. It is data that is received from the base station (par. 72-73). See MPEP § 2111.04 and 2111.05.]
Consider claim 27, as applied in claim 19; Murakami discloses the one or more modified parameters include at least a first location of the first conflict avoidance PO pseudo-randomly selected from a set of locations within a PF, and wherein the first paging message is received in the first conflict avoidance PO based on the first location, and wherein the first location is pseudo-randomly selected from the set of locations within the PF based on at least one of a system frame number (SFN), a length of the first DRX cycle, a quantity of the set of locations, or any combination thereof [this is not a function performed by the UE, in other words, the UE does not pseudo-randomly select from a set of locations 
Consider claim 30; Murakami discloses an apparatus for wireless communication a user equipment (UE), comprising: a memory (par. 77, lines 1-2); and 
at least one processor coupled to the memory (par. 75, lines 1-11; par. 77, lines 1-2)and configured to:
receive one or more modified parameters associated with a first conflict avoidance paging occasion (PO) in a system information block (SIB) from a base station (par. 111, 123), the one or more modified parameters including at least a first paging frame (PF) offset modified from a default PF offset [this is not a function performed by the UE, in other words, the UE does not modify the first paging frame offset from the default PF offset. Therefore, this is a nonfunctional descriptive limitation that does not carry patentable weight. It is just SIB data that is received from the base station (par. 111, 123). See MPEP § 2111.04 and 2111.05.], and the first PF offset being selected from a set of PF offsets based on at least one of a system frame number (SFN), a length of the first DRX cycle, a quantity of the set of PF offsets, or any combination thereof [this is not a function performed by the UE, in other words, the UE does not select the first PF offset from a set of PF offsets. Therefore, this is a nonfunctional descriptive limitation that does not carry patentable weight. It is data that is received from the base station (par. 111, 123). See MPEP § 2111.04 and 2111.05.]; and 
5 AFDOCS/24526021.4Application No.: 16/911,272Attorney Docket No.: 030284.18529/192544receive a first paging message in the first conflict avoidance PO from the base station in a first DRX cycle (par. 111, 123).
Murakami discloses the claimed invention except: determining the first conflict avoidance PO based at least in part on the first PF offset included in the one or more modified parameters.

It is an object of Murakami’s invention to provide a method of wireless communication between a radio base station and a terminal apparatus. It is an object of Narasimha’s invention to provide a method of interference management in a wireless communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murakami by including a PF offset, as taught by Narasimha, for the purpose of effectively managing services in a telecommunication system.

Claims 20, 24, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (U.S. Patent Application Number: 2013/0308533) in view Narasimha et al. (U.S. Patent Application Number: 2012/0115485) in view Wang et al. (U.S. Patent Application Number: 2013/0303203).
Consider claim 20, as applied in claim 19; Murakami and Narasimha disclose the claimed invention except: transmitting a capability message to the base station indicating that the UE supports the multiple subscriber modules in the DRX mode.
In an analogous art Wang discloses transmitting a capability message to the base station (par. 101, line 5 – par. 102, line 10) indicating that the UE supports the multiple subscriber modules in the DRX mode (par. 132-134).
It is an object of Murakami’s invention to provide a method of wireless communication between a radio base station and a terminal apparatus. It is an object of Narasimha’s invention to provide a method of interference management in a wireless communication network. It is an object of Wang’s invention to provide a method of accessing resources and services in a mobile network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Murakami and Narasimha by including a transmission of a 
Consider claim 24, as applied in claim 19; Murakami and Narasimha disclose the claimed invention except: receiving, in a second DRX cycle of the UE, a second paging message in a second conflict avoidance PO based on a second PF offset selected from the set of PF offsets.
In an analogous art Wang discloses receiving, in a second DRX cycle of the UE [e.g. based on the DRX cycle of the second network (par. 130, lines 1-7; par. 134, 139)], a second paging message in a second conflict avoidance PO based on a second PF offset selected from the set of PF offsets [e.g. a SFN offset with a certain granularity (par. 130; par. 141)].
It is an object of Murakami’s invention to provide a method of wireless communication between a radio base station and a terminal apparatus. It is an object of Narasimha’s invention to provide a method of interference management in a wireless communication network. It is an object of Wang’s invention to provide a method of accessing resources and services in a mobile network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Murakami and Narasimha by including multiple DRX cycles, as taught by Wang, for the purpose of efficiently managing communication in a network system.
Consider claim 25, as applied in claim 19; Murakami and Narasimha disclose the claimed invention except: transmitting a capability message to the base station indicating that the UE supports multiple subscriber modules in a DRX mode associated with the first DRX cycle, wherein the first paging message is received in the first conflict avoidance PO based on the first PF offset and based on the capability message; and 6AFDOCS/24526021.4Application No.: 16/911,272Attorney Docket No.: 030284.18529/192544receiving, in the first DRX cycle, a second paging message in a second conflict avoidance PO based on a second PF offset selected from the set of PF offsets.
 In an analogous art Wang discloses transmitting a capability message to the base station (par. 101, line 5 – par. 102, line 10) indicating that the UE supports multiple subscriber modules in a DRX 
It is an object of Murakami’s invention to provide a method of wireless communication between a radio base station and a terminal apparatus. It is an object of Narasimha’s invention to provide a method of interference management in a wireless communication network. It is an object of Wang’s invention to provide a method of accessing resources and services in a mobile network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Murakami and Narasimha by including multiple DRX cycles, as taught by Wang, for the purpose of efficiently managing communication in a network system.
Consider claim 28, as applied in claim 19; Murakami discloses the one or more modified parameters include at least a first PO offset modified from the first PO offset [this is not a function performed by the UE, in other words, the UE does not modify a first PF offset. Therefore, this is a nonfunctional descriptive limitation that does not carry patentable weight. It is data that is received from the base station (par. 111, 123). See MPEP § 2111.04 and 2111.05.] Murakami and Narasimha disclose the claimed invention except: receiving a set of PO offsets in the SIB, wherein the first PO offset is selected from the set of PO offsets, and wherein the first paging message is received in the first conflict avoidance PO based on the first PO offset, wherein the first PO offset is selected from the set of 
In an analogous art Wang discloses receiving a set of PO offsets in the SIB [e.g. SFN offsets with granularity (par. 130, 232)], wherein the first PO offset is selected from the set of PO offsets [this is not a function performed by the UE, in other words, the UE does not select a PF offset from a set of PF offsets. Therefore, this is a nonfunctional descriptive limitation that does not carry patentable weight. See MPEP § 2111.04 and 2111.05.], and wherein the first paging message is received in the first conflict avoidance PO (par. 141) based on the first PO offset (par. 130, lines 1-7), wherein the first PO offset is selected from the set of PO offsets based on at least one of a system frame number (SFN), a length of the first DRX cycle, a quantity of the set of PO offsets, or any combination thereof [this is not a function performed by the UE, in other words, the UE does not select a PF offset from a set of PF offsets. Therefore, this is a nonfunctional descriptive limitation that does not carry patentable weight. See MPEP § 2111.04 and 2111.05.]
It is an object of Murakami’s invention to provide a method of wireless communication between a radio base station and a terminal apparatus. It is an object of Narasimha’s invention to provide a method of interference management in a wireless communication network. It is an object of Wang’s invention to provide a method of accessing resources and services in a mobile network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Murakami and Narasimha by including multiple DRX cycles, as taught by Wang, for the purpose of efficiently managing communication in a network system.

Allowable Subject Matter
Claims 1-6, 8-18, 29 are allowed.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646